PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea for Consent Judgment and Entry of Final Order of Discipline.
On July 27,1979, The Florida Bar filed its Petition alleging:
1. On April 16, 1979, Grievance Committee “F” of the Eleventh Judicial Circuit filed its report with The Florida Bar finding probable cause in Case No. 11F78M20. On May 3,1979, the Committee submitted an addendum to their report recommending that confidentiality be maintained. .
2. The grievance committee found that the client retained the respondent on August 28, 1974, to probate his mother’s Will and to handle her estate. It further found that the respondent had not taken the appropriate steps to handle the matter entrusted to him for a period exceeding three and one-half years, in violation of Disciplinary Rule 6-101(A)(3) of the Code of Professional Responsibility.
3. On May 4, 1979, the respondent signed a Conditional Guilty Plea for Consent Judgment for a Public Reprimand, to be published in the Southern Reporter.



4. By his plea, the respondent admitted that he was guilty of violating Disciplinary Rule 6-101(A)(3), “neglect of a legal matter entrusted to him.”
5. The Board of Governors of The Florida Bar, at its meeting, July 12-14, 1979, voted to accept the respondent’s Conditional Guilty Plea for Consent Judgment for a Public Reprimand to be published in the Southern Reporter.
The Petition for Approval of Conditional Guilty Plea is granted, and Respondent, Addison A. Thomson, is hereby disciplined by public reprimand to be published in the Southern Reporter based upon the facts set forth above. The publication of this opinion shall serve as the public reprimand to Respondent.
Costs in the amount of $204.35 are hereby taxed against the Respondent.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, SUNDBERG and ALDERMAN, JJ., concur.